          Case 1:20-cv-01741-RA Document 13 Filed 07/31/20 Page 1 of 2



                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
PAMELA WILLIAMS, on behalf of herself                             DATE FILED: 7/31/2020
and all others similarly situated,

                            Plaintiff,
                                                                     20-CV-1741 (RA)
                       v.                                                 ORDER
LORAC COSMETICS, LLC,

                            Defendant.

RONNIE ABRAMS, United States District Judge:

       Plaintiff filed this action on February 27, 2020, Dkt. 2, and served Defendant on March

20, Dkt. 6. Defendant’s response to the complaint was due no later than April 10. Id. Defendant

did not appear nor respond to the complaint. Therefore, on June 19, the Court ordered Plaintiff

to move for a default judgment no later than July 2. Dkt. 7. Plaintiff did not do so. On July 14,

the Court ordered Plaintiff to inform it whether she intended to move for a default judgment.

Dkt. 8. In so doing, the Court warned that “[i]f Plaintiff does not move for a default judgment or

respond to this Order, [it] will dismiss this action for failure to prosecute under Federal Rule of

Civil Procedure 41(b).” Id. Plaintiff did not respond to the Court’s order. On July 24, noting

again that Plaintiff had not responded to its recent orders, the Court directed Plaintiff to move for

a default judgment or respond to this order no later than July 28. Dkt. 9.

       On July 27, Plaintiff requested and received a certificate of default from the Clerk of

Court. Dkt. 10. However, Plaintiff has yet to file her motion for a default judgment and

supporting papers, as is required by the Court’s individual rules. Accordingly, no later than

August 10, 2020, Plaintiff shall move for a default judgment in accordance with the Court’s
           Case 1:20-cv-01741-RA Document 13 Filed 07/31/20 Page 2 of 2




 individual rules, specifically Attachment A, available here: https://www.nysd.uscourts.gov/hon-

 ronnie-abrams.

 SO ORDERED.

Dated:    July 31, 2020
          New York, New York

                                               RONNIE ABRAMS
                                               United States District Judge
